 

Case 2:17-cv-02797-NJB-DMD Document 143-13 Filed 02/12/20 Page 1 of 1

 

conn on @ ATM @
Renee ay PARISH OF ORLEANS (thick
The State of Louisiana) =. -sgath. STRICT COURT FOR THE PARIS OF ORLENKS the [Ie
} MICHABL HILL Amistant District Attorney for the Parish of Grieans, who in

the name end hy the anthgitiy of the said ffate, prosecute, I Lhia behalf, in sreper peejon comes lato

the Crleatnal District Court ter Liié'Partek of Orieana, in the'Parish of Orleans, and gives the aald

Court bere to undezetand and be tefcrthadt Wat hud _ROOMEY J. GRANT

7%

 

 

[ate of the Parish of Orleans, on the 25D day of JULY in the year
of out Lond, two thocsand = tn the Parish
of Orleans aforesaid, and within the jurisdiction of the Criminal District Court for the Parish of

 

Orkalrommttted sisple burglary of an inhabited dwelling located at

ee

 

 

atscpn ME Ti

r,

y Cert

Hon, Arthur A, Morrell
Cok pal Dir Get

coatrary to the form of the Statute of tha Stata of in auch case @ and provided and
eee Aaa
Alidmney for the Partsh of Orleans

313-16

 

 

 
